NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on September 3, 2021.

The application has been amended as follows: 
Please replace claim 1 with the following:

A powder mixture comprising:
20-80 wt% of one or more di(methylbenzoyl)peroxides, 
20-80 wt% of a powdered filler material consisting of a solid inorganic flame retardant chosen from aluminum trihydroxide, magnesium dihydroxide, and combinations thereof, and
0-20 wt% water, 
wherein the total of the one or more di(methylbenzoyl)peroxides and the powdered filler material equals 100 parts by weight.

In claims 4-6 and 9, please delete each instance of “substituted dibenzoyl peroxides” and insert ---di(methylbenzoyl) peroxides---.


Please replace claim 12 with the following:

A radical polymerization process comprising initiating polymerization with a powder mixture comprising:
20-80 wt% of one or more di(methylbenzoyl)peroxides, 
20-80 wt% of a powdered filler material consisting of a solid inorganic flame retardant chosen from aluminum trihydroxide, magnesium dihydroxide, and combinations thereof, and
0-20 wt% water, 
wherein the total of the one or more di(methylbenzoyl)peroxides and the powdered filler material equals 100 parts by weight.

Please cancel claims 3, 17 and 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have provided unexpected results for the stabilization of di(methylbenzoyl)peroxides when blended with aluminum hydroxide or magnesium hydroxide compared to barium sulfate, disclosed in the closest prior art WO 2016/096779.  See instant specification, pp. 8-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Brieann R Johnston/Primary Examiner, Art Unit 1768